EXHIBIT 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE
          THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made
and entered into by and among Enstar Group Limited, a Bermuda company (the
“Company”), Enstar (US), Inc., a Delaware corporation (“Enstar US”), and John J.
Oros (“Executive”).
     WHEREAS, the Company, Enstar US, and Executive are parties to that certain
Employment Agreement, dated as of May 1, 2007 (the “Employment Agreement”); and
     WHEREAS, the Company and Executive wish to conclude their employment
relationship amicably and on mutually satisfactory terms and to settle fully and
finally all claims, disputes, and potential claims and disputes that Executive
may have with the Company, Enstar US, and the Company’s other subsidiaries and
affiliates.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and intending to be legally bound, the parties agree as follows:
          1. Effective Date. This Agreement shall become effective and
enforceable, unless sooner revoked pursuant to Section 2, on the eighth day
after the Company receives Executive’s signed copy of this Agreement (the
“Effective Date”). Executive shall deliver the Agreement bearing his original
signature to the Company at its headquarters, P.O. Box 2267, Windsor Place, 3rd
Floor, 18 Queen Street, Hamilton HM JX, Bermuda, Attention: Chief Financial
Officer.
          2. Revocation. Executive may revoke this Agreement if he delivers
written notice of revocation to the Company’s Chief Financial Officer at the
address specified in Section 1 and such notice is received by the Company before
5:00 p.m. Atlantic Time on the seventh day after the date the Executive signed
the Agreement. Executive understands that this Agreement shall be null and void,
and he shall not be entitled to any payments or benefits hereunder, if he
validly revokes the Agreement.
          3. Termination of Employment Agreement and Resignation as Director. As
of the Effective Date, the Employment Agreement shall be terminated and of no
further force and effect, except as otherwise expressly provided in this
Agreement, and Executive’s status as an employee of the Company, Enstar US, and
the Company’s other subsidiaries and affiliates shall cease. Simultaneously with
the execution of this Agreement, Executive has delivered a letter to the Company
resigning from his position as a member of the Board of Directors of the
Company, the Board of Directors of Enstar US, and the Board of Directors (or
similar governing body) of any other subsidiary or affiliate of the Company upon
which he serves.
          4. Separation Payment. Subject to the terms and conditions in this
Agreement and provided Executive has not revoked this Agreement pursuant to
Section 2 hereof, Executive shall receive a lump sum payment of $1.25 million,
which shall be reduced by all payroll deductions required by applicable law or
authorized by Executive in writing to the Board

 



--------------------------------------------------------------------------------



 



          of Directors of the Company, payable on the tenth day following the
Effective Date (the “Payment”).
          5. Good and Valuable Consideration/No Further Payment. The Payment
constitutes good and valuable consideration for this Agreement. Executive
understands and agrees that, if he signs and does not revoke this Agreement,
except as expressly provided herein, he is not entitled to receive any
additional payment or benefit as a result of (i) his employment with, or his
separation of employment from, the Company, Enstar US, or any other subsidiary
or affiliate of the Company or (ii) his service as a member of, or the
termination of his service as a member of, the Board of Directors (or similar
governing body) of the Company, Enstar US, or any other subsidiary or affiliate
of the Company.
          6. Wages. Executive acknowledges that he has received payment in full
of all wages, including without limitation any and all salary, bonuses, and any
other form of compensation for work he performed for or on behalf of the
Company, Enstar US, or any other subsidiary or affiliate of the Company on or
before August 20, 2010.
          7. Stock Options. Pursuant to The Enstar Group, Inc. 1997 Omnibus
Incentive Plan, as amended (the “Plan”), the Compensation Committee has
determined that Executive’s options to purchase the Company’s ordinary shares
shall expire on their original expiration dates as follows: (i) his options to
purchase 49,037 ordinary shares at an exercise price of $18.35 shall expire on
June 26, 2011; (ii) his options to purchase 49,037 ordinary shares at an
exercise price of $19.63 shall expire on September 27, 2011; and (iii) his
options to purchase 98,075 ordinary shares at an exercise price of $40.78 shall
expire on August 18, 2013. Executive acknowledges that he does not own or hold
any other options to purchase ordinary shares of the Company. Consistent with
its authority to administer the Plan, the Compensation Committee has confirmed
that Executive shall be permitted to pay the exercise price for any of the
above-referenced options and any withholding tax required to be paid with
respect to such options through a cashless exercise, whereby the Company
withholds the exercise price and any applicable withholding tax from the number
of ordinary shares that would otherwise be delivered upon a cash exercise of the
option.
          8. General Release. In consideration of the Payment and intending to
be legally bound, Executive hereby irrevocably and unconditionally releases and
forever discharges the Company, Enstar US, and any and all of their parents,
subsidiaries, affiliates, related entities, and each of their predecessors,
successors, customers, insurers, owners, directors, officers, employees,
attorneys, and other agents (“Released Parties”) of and from any and all rights,
obligations, promises, agreements, debts, losses, controversies, claims, causes
of action, liabilities, damages, and expenses, including without limitation
attorneys’ fees and costs, of any nature whatsoever, whether known or unknown,
asserted or unasserted, which he ever had, now has, or hereafter may have
against the Released Parties, or any of them, that arose at any time before or
upon his signing this Agreement, including without limitation the right to take
discovery with respect to any matter, transaction, or occurrence existing or
happening at any time before or upon his signing this Agreement and any and all
claims arising under any oral or written Company program, policy, practice,
contract, agreement (except this Agreement), understanding, any common-law
principle of any jurisdiction, any foreign, Bermuda, or United States federal,
state, or local statutes or ordinances, with all amendments thereto, including

-2-



--------------------------------------------------------------------------------



 



without limitation, the Employment Act 2000 (Bermuda), the Human Rights Act 1981
(Bermuda), the National Labor Relations Act of 1947, the Civil Rights Acts of
1866 (Section 1981), 1871 (Section 1983), 1964 (Title VII), and 1991, the Equal
Pay Act, the Age Discrimination in Employment Act of 1967, the Rehabilitation
Act of 1973, the Bankruptcy Code, the Fair Credit Reporting Act, the Worker
Adjustment and Retraining Notification Act, the Executive Retirement Income
Security Act of 1974, the Americans With Disabilities Act of 1990, the Family
and Medical Leave Act of 1993, the Health Insurance Portability and
Accountability Act of 1996, the Sarbanes-Oxley Act of 2002, the New York Human
Rights Law, the New York Labor Law, the New York Whistleblower Protection Law,
the New York Wage and Hour Laws, the New York City Administrative Code, and any
other employee-protective law of any jurisdiction that may apply.
          9. Covenant not to Sue. Executive certifies that neither he nor any
person or entity on his behalf has, as of the Effective Date, filed, commenced,
maintained, prosecuted, or participated in any lawsuit, complaint, action, or
proceeding of any kind, including without limitation any judicial or arbitral
action or action with respect to a regulatory authority against the Company,
Enstar US, or any Released Party. Executive covenants and agrees that neither he
nor any person or entity on his behalf shall file, commence, maintain,
prosecute, or participate in any lawsuit, complaint, action, or proceeding of
any kind, including without limitation any judicial or arbitral action or action
with respect to a regulatory authority against the Company, Enstar US, or any
Released Party with respect to any act, omission, transaction, occurrence,
contract, claim, event, or other matter that occurred up to and including the
Effective Date. Nothing in this Section 9 shall prevent Executive from seeking
to enforce the terms of this Agreement, and Executive specifically reserves all
rights with respect hereto.
          10. Restrictive Covenants. The covenants and obligations of Executive
contained in Section 5.1 and Exhibit A of the Employment Agreement shall remain
in full force and effect in accordance with their terms. Executive acknowledges
that the covenants and obligations contained in Section 5.1 and Exhibit A of the
Employment Agreement relate to special, unique, and extraordinary matters and
that a violation of any of the terms of such covenants and obligations will
cause the Company and Enstar US irreparable injury for which adequate remedies
are not available at law. Therefore, Executive agrees that the Company and
Enstar US shall be entitled to an injunction, restraining order, or such other
equitable relief (without the requirement to post bond) restraining Executive
from committing any violation of the covenants and obligations contained in
Section 5.1 and Exhibit A of the Employment Agreement. These injunctive remedies
are cumulative and are in addition to any other rights and remedies the Company
and Enstar US may have at law or in equity.
          11. Compliance with Section 409A. This Agreement shall be interpreted
to avoid any additional tax under Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”). If any payment or benefit cannot be provided
or made at the time specified herein without incurring sanctions under
Section 409A, then such benefit or payment shall be provided in full at the
earliest time thereafter when such sanctions will not be imposed.
          12. Good Faith Settlement. This Agreement constitutes the good faith
compromise and settlement of all claims and potential claims Executive has
against any one or more of the Released Parties and is not and shall not be
construed as an admission of any

-3-



--------------------------------------------------------------------------------



 



wrongful or unlawful act against Executive or that the conclusion of Executive’s
employment was in any way wrongful or unlawful.
          13. Knowing and Voluntary Agreement. Executive acknowledges that he
received this Agreement on July 29, 2010; that the Company advised him in
writing, by this Section 13, to consult with an attorney before signing this
Agreement; that the Company is providing him with 21 days to consider this
Agreement before signing it; that the Company is providing him with seven days
to revoke this Agreement after signing it, if he chooses to do so; that
Executive carefully read and fully understands all of the provisions and effects
of this Agreement; that Executive is entering into this Agreement voluntarily
and free of coercion and duress; and that neither the Company nor any of its
agents or attorneys made any representations or promises concerning the terms or
effects of this Agreement.
          14. Governing Law. This Agreement shall in all respects be
interpreted, enforced, and governed under the laws of the State of Delaware,
without reference to the principles of conflicts of law otherwise applicable
therein.
          15. Construction. Each party to this Agreement had full opportunity to
negotiate all terms and language of this Agreement and this Agreement and all of
its terms shall be construed as if drawn by the parties collectively and not
against any one party as the drafter. For purposes of this Agreement and the
letter of resignation, the term “affiliates” shall not include J.C. Flowers &
Co. LLC or Financial Guaranty Advisors, LLC.
          16. Headings; Counterparts. The headings of paragraphs in this
Agreement are for convenience only and shall not affect its interpretation. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original and all of which, when taken together, shall be deemed
to constitute the same Agreement.
          17. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the matters contemplated herein and
supersedes all prior agreements and understandings with respect thereto. No
addendum, amendment, modification, or waiver of this Agreement shall be
effective unless in writing. Neither the failure nor any delay on the part of
any party to exercise any right or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy with respect to such occurrence or with respect to any other occurrence.
          18. Severability. If a court of competent jurisdiction adjudicates any
covenant or obligation under this Agreement void or unenforceable, then the
parties intend that the court modify such provision only to the extent necessary
to render the covenant or obligation enforceable as modified or, if the covenant
or obligation cannot be so modified, the parties intend that the court sever
such covenant or obligation, and that the remainder of this Agreement, and all
remaining covenants, obligations, and provisions as so modified, shall remain
valid, enforceable, and in full force and effect.
[Signature Page Follows]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of
August 20, 2010.

            ENSTAR GROUP LIMITED
      By:   /s/ Dominic F. Silvester         Name:   Dominic F. Silvester      
Title:   Chief Executive Officer    

            ENSTAR (US) INC.
      By:   /s/ Karl Wall         Name:   Karl Wall       Title:   President    

BY SIGNING THIS AGREEMENT, JOHN J. OROS ACKNOWLEDGES THAT HE DOES SO VOLUNTARILY
AFTER CAREFULLY READING AND FULLY UNDERSTANDING EACH PROVISION AND ALL OF THE
EFFECTS OF THIS AGREEMENT, WHICH INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS
AND RESTRICTS FUTURE LEGAL ACTION AGAINST THE COMPANY AND OTHER RELEASED
PARTIES.

                  /s/ John J. Oros       John J. Oros     

-5-